Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method for controlling a stream buffer in a media playback device, comprising:
receiving a data stream from a download buffer of the media playback device at a processing rate;
buffering the data stream into the stream buffer at a buffering rate;
performing a pre-parsing operation on the data stream buffered in the stream buffer to obtain a pre-parsed result comprising:
pre-parsing a header of at least one data unit in the data stream: and
determining whether the at least one data unit include video information according to information in the header of the at least one data unit, thereby to generate the pre-parsed result; and
selectively adjusting at least one of the processing rate and the buffering rate according to the pre-parsed result.

Independent Claim 10:
10.	A buffer device for use in a media playback device, comprising:

a stream buffer, coupled to the receiving unit, arranged to buffer the data stream at a buffering rate; and
a buffer management unit, coupled to the stream buffer and the receiving unit, arranged to perform a pre-parsing operation on the data stream buffered in the stream buffer to obtain a pre-parsed result and selectively adjust at least one of the processing rate and the buffering rate according to the pre-parsed result;
wherein the buffer management unit is arranged to pre-parse a header of at least one data unit in the data stream: and determine whether the at least one data unit include video information according to information in the header of the at least one data unit, thereby to generate the pre-parsed result;
wherein the data stream buffered in the stream buffer is provided to a decoding device of the media playback device for decoding process.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/